Citation Nr: 0710275	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
bilateral hearing loss from March 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1962.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision in which the RO reduced the rating for the service-
connected bilateral hearing loss from 40 percent to 30 
percent, effective March 1, 2004.  In January 2004, the 
veteran filed a notice of disagreement (NOD).  The RO issued 
a statement of the case (SOC) in June 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2004.

In November 2003, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  The veteran failed 
to appear for a requested Board videoconference hearing 
scheduled for April 2006.

In July 2004, the veteran's representative raised the issue 
of entitlement to an increased rating for the service-
connected bilateral hearing loss, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321.  As that 
issue has not been properly developed on appeal and is not 
inextricably intertwined with the claim before the Board 
(see, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)), it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the claim on appeal have been accomplished.

2.  In September 2001, the RO assigned a 40 percent rating 
for bilateral hearing loss, effective January 11, 2001; the 
rating was based on a July 2001 VA audiological evaluation, 
to include audiometric testing.

3.  A November 2002 VA audiological evaluation revealed Level 
V hearing in each ear.

4.  Following the November 2002 evaluation, the RO proposed 
reducing the appellant's disability rating for bilateral 
hearing loss from 40 percent to 20 percent. 

5.  A November VA 2003 audiological evaluation revealed Level 
VI hearing in the right ear and level VII hearing in the left 
ear.

6.  The RO implemented the reduction by rating decision in 
December 2003, with the reduction to 30 percent, effective 
March 1, 2004.

7.  Audiological evaluation results in November 2002 and 
November 2003 (which, effectively disclose improvement when 
compared with prior testing results) are consistent with the 
assignment of no more than a 30 percent rating for bilateral 
hearing loss.   


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for 
bilateral hearing loss, from March 1, 2004, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344, 4.85 (Diagnostic Code 6100), 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini, 18 Vet. App. at 119.  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

By letter dated in April 2003, the RO advised the veteran 
that it proposed to reduce his monthly compensation benefits 
based on the results of recent VA evaluation of his bilateral 
hearing loss.  He was advised that his compensation would 
remain at the present rate for 60 days and he could submit 
evidence showing it should not take the proposed reduction.  
Attached was a copy of the proposed rating reduction rating 
which included discussion of the evidence that was the basis 
for the proposed reduction.  In addition, by letter dated in 
May 2003, the RO again advised the veteran of the proposed 
reduction.  That letter further advised that he could submit 
medical evidence to show that the compensation benefits for 
bilateral hearing loss should be continued at the present 
level.  He was advised to submit that evidence within 60 
days, or by June 23, 2003.  It was also indicated that he 
could request a personal hearing.  He was advised that if the 
hearing request was received within 30 days of the notice, 
the disability payments would continue at the current rate 
until the hearing was held and the testimony was reviewed.  
The veteran testified during a DRO hearing in November 2003, 
and submitted additional private evidence dated in 2003.  
Pursuant to December 2003 rating action, the rating for 
service-connected bilateral hearing loss was reduced from 40 
percent to 30 percent, effective April 1, 2004.  The June 
2004 SOC set forth the applicable provisions of 38 C.F.R. 
§ 3.159 pertaining to VA's duties to notify and assist,

The Board finds that the April and May 2003 notice letters, 
the April 2003 proposed rating decision and the June 2004 SOC 
together adequately informed the veteran of what evidence was 
required to substantiate the claim and of his, VA's 
respective duties for obtaining evidence and to submit 
evidence and/or information in his possession to the AOJ.  
[Parenthetically, the Board notes that the  RO has not 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that 
Dingess/Hartman-which addressed claims for service 
connection and for higher ratings-is not clearly applicable 
to the claim herein decided.  In any event, because the 
Board's decision herein denies the claim for restoration of a 
40 percent rating for bilateral hearing loss, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, even if applicable, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman].  

After each document identified above, the appellant was 
afforded opportunity to respond.  The RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
July 2004 (as reflected in the supplemental statement of the 
case (SSOC)).  Hence, the appellant is not prejudiced by the 
timing of VCAA-compliant notice.  Id.; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter currently under consideration.  
Pertinent evidence associated with the claims file consists 
of VA examination reports, as well as VA outpatient treatment 
records from the Togus VA Medical Center (VAMC), the only 
facility identified by the appellant as having pertinent 
records (as the appellant indicated that he obtained all of 
his treatment from that facility).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Initially, the Board notes that this is not a claim for 
increased rating; rather, it is a claim for restoration of a 
benefit.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
The Board notes that the record does not indicate, and the 
appellant does not contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 
3.105(e).  Therefore, the Board will focus on the propriety 
of the reduction.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155. When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2006); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992). The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
40 percent rating for the veteran's service-connected 
bilateral hearing loss was in effect for less than three 
years.  As regards disability ratings in effect for less than 
five years, adequate reexamination that discloses improvement 
in the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  

The appellant's service-connected bilateral hearing loss has 
been rated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with findings obtained on 
audiological evaluation.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI and Table VII.  See 38 C.F.R. 
§ 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

The September 2001 rating decision in which the RO assigned a 
40 percent rating for bilateral hearing loss was based on the 
results of a VA audiological evaluation in July 2001.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
80
90
LEFT
60
65
75 
80
85

Speech audiometry revealed speech recognition ability of 64 
percent bilaterally.

In September 2002, the veteran filed a claim for an increased 
rating for the service-connected bilateral hearing loss.  In 
conjunction with that claim, a VA examination was scheduled.  
On authorized VA audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
65
75
LEFT
25
35
50
70
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 70 percent in the left ear.

In April 2003, the RO issued a rating decision that proposed 
to reduce the rating for bilateral hearing from to 20 
percent, based on the November 2002 VA audiometric testing 
results.  

Following the November 2003 hearing, a December 2003 rating 
decision reflects the DRO's indication that part of the 
hearing tape could not be transcribed, but that, during 
hearing, that the veteran indicated that he would accept the 
results of the most recent VA examination which was scheduled 
as a result of the hearing.  

On VA authorized audiological evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
75
80
LEFT
25
30
50
70
85

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 58 in the left ear.

In December 2003the RO issued a rating decision reducing the 
rating for bilateral hearing loss from 40 percent to 30 
percent, to be effective March 1, 2004.

The results of the November 2002 and November 2003 VA 
audiological evaluations, which formed the basis for the 
reduction in rating, are consistent with no more than a 30 
percent rating.  As such, when the results of these 
evaluations are compared to prior results, an improvement in 
the veteran's bilateral hearing loss   disability is 
effectively shown.

The results of the November 2002 VA audiological evaluation 
revealed Level V hearing in each ear.  A 20 percent rating is 
warranted when those values are applied Table VII.  The 
results of the November 2003 audiological evaluation revealed 
Level VI hearing in the right ear and Level VII hearing in 
the left ear.  A 30 percent rating is warranted when those 
values are applied to Table VII.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  The Board notes that the 
special provisions under 38 C.F.R. § 4.86(a) and (b) do not 
apply to these audiogram results.

The Board notes that the veteran has submitted reports of 
private audiological evaluations dated in May and September 
2003.  The record reflects that the RO has verified that for 
each evaluation, the speech audiometry was not a controlled 
speech discrimination test using the Maryland CNC word list 
as required by 38 C.F.R. § 4.85(a) (2006).  The results of a 
hearing examination will only be considered valid for VA 
purposes if the test is conducted by a state-licensed 
audiologist and it includes both the puretone test and the 
controlled speech discrimination test (Maryland CNC).  38 
C.F.R. § 4.85(a) (2006).  As the private evidence does not 
meet these requirements, it is not valid evidence for 
purposes of ascertaining the severity of hearing impairment.  

Given the results shown in November 2002 and November 2003-
the only valid evidence demonstrating the severity of the 
veteran's hearing impairment during the time period in 
question-the RO appropriately determined that no more than a 
30 rating for bilateral hearing loss was assignable from 
March 1, 2004.  In this regard, the Board emphasizes that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board (like the RO) has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Accordingly, the Board concludes that the reduction in rating 
from 40 percent to 30 percent was appropriate, and that the 
criteria for restoration of the 40 percent rating from March 
1, 2004 are not met.


ORDER

Restoration of a 40 percent rating for service-connected 
bilateral hearing loss, from March 1, 2004, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


